HARRIS, J.
Following a hearing on the Department’s petition to terminate parental rights, the court denied the petition finding that although the mother was in substantial noncompliance with the plan, such noncompliance was caused by her lack of financial resources. The Department appeals claiming that the court failed to comply with the requirements of section 39.809(5), Florida Statutes, which requires that “the judge shall enter a written order with the findings of fact and conclusions of law.”
In its very brief order, the court, in addition to finding the mother’s noncompliance was caused by her financial condition, also held that the Department had “failed to prove by clear and convincing evidence that the mother has engaged in conduct toward the children that demonstrates that the continuing involvement of the mother in the mother-child relationship threatens the life or well-being of the children.”
*591While the court’s findings may be true, it does not appear that the court has adequately complied with the requirement that it make findings of fact and conclusions of law. The order fails to adequately address its findings in relation to the children’s best interests. See In Interest of G. Children, 618 So.2d 592 (Fla. 4th DCA 1993).
REVERSED and REMANDED for further consideration.
W. SHARP, and PETERSON, JJ., concur.